In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 

No. 12‐1678 
SEYON R. HAYWOOD, 
                                                Plaintiff‐Appellant, 

                                v. 

JODY HATHAWAY, 
                                               Defendant‐Appellee. 
                     ____________________ 

             Appeal from the United States District Court 
                  for the Southern District of Illinois. 
    No. 3:09‐cv‐00807‐MJR‐SCW — Michael J. Reagan, Chief Judge. 
                     ____________________ 

  ARGUED OCTOBER 30, 2013 — DECIDED NOVEMBER 29, 2016 
                ____________________ 

   Before EASTERBROOK, RIPPLE, and WILLIAMS, Circuit Judges. 
    PER  CURIAM. Seyon Haywood, formerly an inmate at Illi‐
nois’s Shawnee Correctional Center, accused his auto mechan‐
ics teacher of attacking him. Guards charged him with mak‐
ing  false  statements.  A  disciplinary  panel  found  him  guilty 
and ordered him transferred to segregation for two months; 
the panel also revoked one month of good‐time credit. After 
2                                                       No. 12‐1678 

these events he was transferred to a different prison, where he 
remains in custody. 
    Haywood  contends  in  this  proceeding  under  42  U.S.C. 
§1983 that these penalties violate his right to speech, protected 
by the Constitution’s First Amendment (applied to states by 
the Fourteenth). He also alleges that the conditions of his con‐
finement in segregation were cruel and unusual, violating the 
Eighth Amendment (again applied  via the Fourteenth). The 
district court dismissed the first claim on the pleadings and 
granted summary judgment to defendants on the second. The 
only defendant against whom Haywood still seeks damages 
is Jody Hathaway, Shawnee’s Warden during Haywood’s time 
there. 
    The  district  court  dismissed  the  First  Amendment  claim 
because the disciplinary panel’s decision, which affected the 
duration of Haywood’s confinement, had not been set aside 
on collateral review or by executive clemency. The Supreme 
Court held in Heck v. Humphrey, 512 U.S. 477 (1994), that §1983 
cannot be used to seek damages when relief necessarily im‐
plies  the  invalidity  of  a  criminal  conviction  that  remains  in 
force. Edwards v. Balisok, 520 U.S. 641 (1997), extends this ap‐
proach to  prison  discipline.  Haywood offers  two responses: 
first, that his good‐time credits have now been restored, and, 
second, that he has waived any challenge to the duration of 
his  confinement  and  therefore  (he  contends)  should  be  al‐
lowed to seek damages. 
   Although Haywood maintains that his good‐time credits 
were restored while this appeal has been pending, the forms 
that  Haywood  has  submitted  show  only  the  Department  of 
Corrections’s  calculation  of  his  projected  release  date,  not 
whether the disciplinary board’s decision has been vacated in 
No. 12‐1678                                                           3 

the  manner  Heck  and  Edwards  require.  At  all  events,  things 
that  happen  after  a  district  court’s  decision  do  not  demon‐
strate that the court erred. Heck and Edwards hold that a §1983 
claim  does  not  accrue  until  the  conviction  or  discipline  had 
been set aside. Once that occurs, the prisoner has the time al‐
lowed  by  the  statute  of  limitations  (two  years  in  Illinois)  to 
commence suit. A dismissal under Heck and Edwards is with‐
out  prejudice  to  litigation  after  a  conviction  or  disciplinary 
sanction is annulled. 
     As for his waiver of any challenge to the duration of con‐
finement: that’s irrelevant because no matter what a prisoner 
demands, or waives, §1983 cannot be used to contest the fact 
or duration of confinement. See Preiser v. Rodriguez, 411 U.S. 
475  (1973).  From  its  outset,  this  suit  has  been  a  quest  for 
money damages. That’s not all. The holding of Heck and Ed‐
wards is that a claim under §1983 does not accrue as long as it 
would  imply  the  invalidity  of  a  conviction  or  disciplinary 
sanction that affects the duration of custody. If the claim has 
not accrued, it cannot matter what relief a prisoner seeks. Yet 
if it is possible to seek damages while waiving other relief, this 
must mean that the claim accrues immediately and the statute 
of  limitations  runs  from  the  time  of  the  events  said  to  be 
wrongful. That would surprise the many prisoners who wait 
patiently until they are entitled to sue under Heck, for if Hay‐
wood is right the time to do so could have expired. 
    Haywood relies on Peralta v. Vasquez, 467 F.3d 98 (2d Cir. 
2006), which held that a prisoner who foreswears any contest 
to the length of his confinement may use §1983 to seek dam‐
ages. The Second Circuit understood “the purpose of the Heck 
favorable termination requirement [to be] to prevent prison‐
4                                                                 No. 12‐1678 

ers from using §1983 to vitiate collaterally a judicial or admin‐
istrative decision that affected the overall length of their con‐
finement”. 467 F.3d at 104. To disavow any collateral attack on 
the conviction or revocation of good‐time credits is to take the 
situation outside Heck, the court concluded. We do not agree 
with  that  conclusion,  which  no  other  circuit  has  adopted 
(though none has expressly rejected it, either). 
    Heck  and  Edwards  say  that  a  challenge  is  not  possible  as 
long as it is inconsistent with the validity of a conviction or 
disciplinary sanction. See also Nelson v. Campbell, 541 U.S. 637, 
646 (2004): “a §1983 suit for damages that would ‘necessarily 
imply’ the invalidity of the fact of an inmate’s conviction, or 
‘necessarily imply’ the invalidity of the length of an inmate’s 
sentence, is not cognizable under §1983 unless and until the 
inmate obtains favorable termination of a state, or federal ha‐
beas, challenge to his conviction or sentence.” This is a version 
of issue preclusion (collateral estoppel), under which the out‐
standing criminal judgment or disciplinary sanction, as long 
as it stands, blocks any inconsistent civil judgment. See Simp‐
son v. Nickel, 450 F.3d 303 (7th Cir. 2006); DeWalt v. Carter, 224 
F.3d 607 (7th Cir. 2000); Carr v. O’Leary, 167 F.3d 1124 (7th Cir. 
1999). It is a rationale considerably different from the one that 
Peralta attributed to the Court. 
   In Wallace v. Kato, 549 U.S. 384, 392 (2007), the Justices em‐
phasized another of Heck’s rationales: 
     [Heck]  analogized  [the  §1983]  suit  to  one  for  malicious  prosecu‐
     tion, an element of which is the favorable termination of criminal 
     proceedings. [512 U.S.] at 484. We said: 
         “[I]n order to recover damages for allegedly unconstitutional 
         conviction or imprisonment, or for other harm caused by ac‐
         tions whose unlawfulness would render a conviction or sen‐
         tence invalid, a §1983 plaintiff must prove that the conviction 
No. 12‐1678                                                                  5 

        or sentence has been reversed on direct appeal, expunged by 
        executive  order,  declared  invalid  by a state  tribunal author‐
        ized to make such determination, or called into question by a 
        federal court’s issuance of a writ of habeas corpus, 28 U.S.C. 
        §2254. A claim for damages bearing that relationship to a con‐
        viction or sentence that has not been so invalidated is not cog‐
        nizable under §1983. Id., at 486–487 (footnote omitted).” 
    We rested this conclusion upon “the hoary principle that civil tort 
    actions are not appropriate vehicles for challenging the validity of 
    outstanding  criminal  judgments.”  Id.,  at  486.  “‘Congress,’”  we 
    said, “‘has determined that habeas corpus is the appropriate rem‐
    edy for state prisoners attacking the validity of the fact or length 
    of their confinement, and that specific determination must over‐
    ride the general terms of §1983.’” Id., at 482 (quoting Preiser v. Ro‐
    driguez, 411 U. S. 475, 490 (1973)). 

Nothing in Heck, Edwards, or any of the Court’s later decisions 
suggests  that  the  “favorable  termination”  element  that  the 
Court thought essential can be elided by a plaintiff’s disavow‐
ing a kind of relief that Preiser holds is never available under 
§1983  in  the  first  place.  The  approach  taken  in  Peralta  is  in‐
compatible with  Heck and  its successors;  Peralta  is function‐
ally  what  would  happen  if  the  whole  sequence  were  over‐
ruled and only Preiser left standing. 
     Peralta is incompatible not only with the Supreme Court’s 
decisions but also with McCurdy v. Sheriff of Madison County, 
128 F.3d 1144 (7th Cir. 1997), which held that a plaintiff cannot 
sidestep Heck by conceding a conviction’s validity. Our deci‐
sion  in  Burd  v.  Sessler,  702  F.3d  429,  435–36  (7th  Cir.  2012), 
which holds that a prisoner cannot avoid Heck by waiting un‐
til the sentence expires and it is too late to file a collateral at‐
tack, also is irreconcilable with the Second Circuit’s view that 
a  §1983  suit  for  damages  is  permissible  whenever  it  cannot 
6                                                      No. 12‐1678 

end in a decision that changes the length of a person’s confine‐
ment.  We  decline  to  follow  Peralta,  which  did  not  mention 
McCurdy and therefore created a conflict among the circuits, 
perhaps  unintentionally.  We  shall  stick  with  the  established 
law of this circuit. 
    Haywood’s  Eighth  Amendment  claim  is  unaffected  by 
Heck. He contends that the cell in which he was held during 
his 60‐day term of segregation had a broken window and that, 
when  the  prison’s  power  failed  during  a  storm  in  January 
2010, the heat went off and the temperature fell below freez‐
ing. Haywood maintains that the guards refused to repair the 
window or provide adequate clothing and blankets. Instead, 
he asserts, the guards made conditions worse by turning on 
the ventilation system (which he calls “the blowers”). Wind 
aggravates the effect of cold by increasing the speed at which 
heat is removed from exposed skin. 
    According to Haywood, power and heat were off for four 
days, and when power was restored the cell remained frigid 
and the guards continued to ignore his request to fix the win‐
dow  or  provide  blankets,  a  coat,  or  any  other  means  of 
warmth. If circumstances were as Haywood asserts, then the 
prison violated his constitutional rights. Dixon v. Godinez, 114 
F.3d 640, 642 (7th Cir. 1997); Henderson v. DeRobertis, 940 F.2d 
1055, 1059 (7th Cir. 1991). See also Petties v. Carter, 836 F.3d 722 
(7th Cir. 2016) (en banc) (discussing standards of liability un‐
der the Eighth Amendment in medical‐care situations). There 
may be reasons to doubt Haywood’s account—if the cell was 
as  cold  and  his  clothing  as  skimpy  as  he  relates,  he  would 
have suffered frostbite or death, yet he is alive and whole—
but  on  motion  for  summary  judgment  we  must  accept  the 
declarations in his affidavit. 
No. 12‐1678                                                         7 

    The district court granted summary judgment not because 
it discounted Haywood’s evidence or thought the conditions 
acceptable, but because of the identity of the sole defendant: 
the warden. Haywood did not sue (or, if he did sue, did not 
serve)  the guards  and  other  persons  responsible  for  climate 
control. He sued only the top of the organization, and the dis‐
trict court concluded that the warden cannot be personally li‐
able under the Supreme Court’s decision in Ashcroft v. Iqbal, 
556 U.S. 662, 677 (2009), that organizational heads and other 
supervisors are not vicariously liable for their subordinates’ 
misdeeds. They are liable for their own acts but not deriva‐
tively liable for other persons’ acts. 
    Farmer  v.  Brennan,  511  U.S.  825  (1994),  supplies  the  sub‐
stantive rule of decision. There “the Supreme Court held that 
prison officials have a duty to ‘ensure that inmates receive ad‐
equate  food,  clothing,  shelter,  and  medical  care.’”  Estate  of 
Miller ex rel. Bertram v. Tobiasz, 680 F.3d 984, 989 (7th Cir. 2012) 
(quoting Farmer, 511 U.S. at 832). To determine whether an in‐
mate’s Eighth Amendment rights were violated by a depriva‐
tion,  we  examine  the  alleged  violation  both  objectively  and 
subjectively. First, the deprivation alleged must be objectively, 
sufficiently serious. Second, the mental state of the prison of‐
ficial must have been one of deliberate indifference to inmate 
health or safety. See Petties, 836 F.3d at 728. The first element 
is satisfied when the plaintiff shows that he was “incarcerated 
under conditions posing a substantial risk of serious harm.” 
Sanville v. McCaughtry, 266 F.3d 724, 733 (7th Cir. 2001). There 
is no question that the circumstances described by Haywood 
satisfy this element. 
8                                                      No. 12‐1678 

     To  meet  the  second  element,  a  plaintiff  must  show  that 
“‘the official knows of and disregards an excessive risk to in‐
mate health or safety; the official must both be aware of facts 
from  which the inference could be drawn that  a substantial 
risk of serious harm exists, and he must also draw the infer‐
ence.’” Estate of Miller, 680 F.3d at 989 (quoting Sanville, 266 
F.3d at 734. A plaintiff need not “prove that his complaints … 
were  ‘literally  ignored,’;  rather,  he  must  show  only  that  de‐
fendants’ responses to it were so plainly inappropriate as to 
permit the inference that the defendants intentionally or reck‐
lessly  disregarded his needs.”  Hayes v. Snyder, 546 F.3d 516, 
524 (7th Cir. 2008) (citation omitted) (quoting Sherrod v. Lingle, 
223 F.3d 605, 611 (7th Cir. 2000)). Our en banc decision in Pet‐
ties took this approach to medical‐care claims, and it is equally 
applicable  to  related  claims  under  the  Cruel  and  Unusual 
Punishments Clause. 
    Haywood brought forth evidence in opposition to Warden 
Hathaway’s  motion  for  summary  judgment  that  Warden 
Hathaway knew both of the extreme cold in the segregation 
unit and the causes of that cold. Specifically, the warden knew 
of the ice storm that caused the prison to lose power, see R.87‐
4  (Warden  Hathaway’s  answers  to  interrogatories)  at  16;  he 
was apprised that Haywood could not shut his window, see 
R.1 at 19 (Emergency Grievance attached as exhibit to Com‐
plaint) (“There is lots of air coming in through the windows 
because the seals on the outside are broken.”); and he person‐
ally toured the segregation unit at least once between January 
and March 2009, see R.87‐4 at 22 (“Defendant did go to Segre‐
gation during this time frame [between January 9, 2009, and 
March 9, 2009].”). 
No. 12‐1678                                                         9 

    The  extent  of  the  warden’s  response  to  this  information, 
however, was that he “enured [sic] that the generators were 
operating  properly  and  had  maintenance  perform  periodic 
temperature checks.” Id. at 23. Nothing in the record indicates 
how frequently Warden Hathaway had maintenance perform 
temperature checks, whether those were performed during or 
after  the  power  outage,  or,  indeed,  whether  any  were  per‐
formed apart from the check of the unit on January 23—one 
of the warmest days of the winter. Moreover, the fact that the 
generators  were  operational  would  have  little  effect  on  the 
temperature of the unit if, as Haywood testified, the windows 
in the unit would not close. The warden’s “plainly inappro‐
priate”  responses  to  Hathaway’s  grievance,  to  the  extreme 
weather, and to the situation in the segregation unit allow the 
inference that he was deliberately indifferent to the extreme 
cold suffered by Haywood and the other prisoners. See Hayes, 
546 F.3d at 524. 
     Our dissenting colleague reads Iqbal and Vance v. Rumsfeld, 
701 F.3d 193 (7th  Cir. 2012) (en banc), to support a contrary 
result. We do not believe, however, that Iqbal or Vance alters 
the standards set forth in Farmer v. Brennan. Indeed, Iqbal rec‐
ognizes that “[t]he factors necessary to establish a Bivens vio‐
lation will vary with the constitutional provision at issue.” 556 
U.S. at 676. In Iqbal, the Bivens claim alleged was “invidious 
discrimination”  on  the  basis  of  race,  religion,  and  national 
origin “in contravention of the First and Fifth Amendments.” 
Id.  In  such  situations,  the  Court  explained,  “our  decisions 
make  clear  that  the  plaintiff  must  plead  and  prove  that  the 
defendant acted with discriminatory purpose,” id., and “a su‐
pervisor’s  mere  knowledge  of  his  subordinate’s  discrimina‐
tory purpose” is not sufficient, id. at 677. Iqbal simply did not 
10                                                                  No. 12‐1678 

speak to standards of liability for Eighth Amendment viola‐
tions,  for  Iqbal  had  not  made  a  claim  under  that  provision, 
and the Court certainly gave no indication of discontent with 
the  settled  law  set  forth  in  Farmer.  Moreover,  even  if  it  had 
signaled an intent to depart from Farmer, the Supreme Court 
has admonished us not to anticipate its future steps. See, e.g., 
Bosse v. Oklahoma, No. 15–9173 (U.S. Oct. 11, 2016) (collecting 
authority). 
    This court’s decision in Vance is not without its ambigui‐
ties.  But  one  thing  is  clear:  it  must  be  read  to  conform  to 
Farmer, the governing authority. It cannot be read, as the dis‐
sent  does,  as  altering  the  standards  of  Farmer.  In  Vance,  the 
plaintiffs alleged “torture and cruel, inhuman, and degrading 
treatment, … presented as Fifth Amendment substantive due 
process claims,” Vance v. Rumsfeld, 653 F.3d 591, 594 (7th Cir. 
2011),  vacated  en  banc,  701  F.3d  193,  and  sought  damages 
from  the  former  Secretary  of  Defense.  The  specific  question 
before  the  court  was  “whether  the  federal  judiciary  should 
create a right of action for damages against soldiers (and oth‐
ers  in  the  chain  of  command)  who  abusively  interrogate  or 
mistreat military prisoners, or fail to prevent improper deten‐
tion and interrogation.” Vance, 701 F.3d at 195. We answered 
this question in the negative. We further observed that “[e]ven 
if we were to create a common‐law damages remedy against 
military personnel and their civilian superiors, former Secre‐
tary  Rumsfeld  could  not  be  held  liable.”  Id.  at  203.  We  ob‐
served that 
      Farmer rejected a contention that wardens (or guards) can be liable 
      just because they know that violence occurs in prisons and don’t 
      do  more  to  prevent  it  on  an  institution‐wide  basis.  To  get  any‐
      where, Vance and Ertel would need to allege that Rumsfeld knew 
No. 12‐1678                                                                     11 

   of  a  substantial  risk  to  security  contractors’  employees,  and  ig‐
   nored that risk because he wanted plaintiffs (or similarly situated 
   persons) to be harmed. 

Id.  at  204.  This  dicta  overstates  Farmer’s  holding.  Farmer  in‐
structs that the deliberate indifference standard “is satisfied 
by something less than acts or omissions for the very purpose 
of causing harm or with knowledge that harm will result”: 
   We hold … that a prison official cannot be found liable under the 
   Eighth Amendment for denying an inmate humane conditions of 
   confinement unless the official knows of and disregards an exces‐
   sive risk to inmate health or safety; the official must both be aware 
   of facts from which the inference could be drawn that a substan‐
   tial risk of serious harm exists, and he must also draw the infer‐
   ence. 

Farmer, 511 U.S. at 835, 837. 
    In any event, the standard articulated in Vance is satisfied 
here. The evidence showed that Warden Hathaway had actual 
knowledge of the unusually harsh weather conditions, that he 
had been apprised of the specific problem with the physical 
condition  of  Haywood’s  cell  (i.e.,  the  windows  would  not 
shut),  and  that,  during  the  time  period  of  Haywood’s  com‐
plaint, the warden toured the segregation unit himself. These 
facts  establish  that  Warden  Hathaway’s  response  was  not 
simply  “plainly  inappropriate,”  but  that  Haywood’s  com‐
plaints “literally [were] ignored” by the individual in the po‐
sition to remedy them. Hayes, 546 F.3d at 524 (internal quota‐
tion marks omitted). 
    In short, there simply is no evidence that, in Iqbal, the Su‐
preme Court overruled or limited Farmer. See Minneci v. Pol‐
lard, 132 S. Ct. 617, 625 (2012) (noting Farmer’s deliberate in‐
difference standard). Vance, as well, has no direct application 
12                                                     No. 12‐1678 

to this case. Vance concerned the possibility of holding the cab‐
inet secretary of a federal department responsible for the im‐
plementation of policy at the individual level—a far cry from 
holding the administrator of a single facility liable for known 
deficiencies that directly threatened the welfare of prisoners 
for whom he was responsible. See 730 ILCS 5/3‐6‐2 (“A chief 
administrative officer shall be responsible for all persons as‐
signed to the institution or facility.”). Vance did not alter—nor 
could  it  alter—the  standards  set  forth  in  the  Court’s  Eighth 
Amendment caselaw. Indeed, since Vance, we have continued 
to apply Farmer to allegations of unconstitutional conditions 
of confinement. See Townsend v. Cooper, 759 F.3d 678, 685, 689 
(7th Cir. 2014) (applying Farmer to claims brought against the 
warden and other prison officials who were involved in the 
decision to impose a behavior action plan that resulted in un‐
constitutional conditions of confinement). 
    Consistent with our approach in Townsend, other courts of 
appeals have determined that, post‐Iqbal, Farmer’s deliberate 
indifference standard continues to govern claims of un‐con‐
stitutional conditions of confinement brought against super‐
visory prison officials. See Barkes v. First Correctional Medical, 
Inc., 766 F.3d 307, 316–20 (3d Cir. 2014) (holding that deliber‐
ate indifference standard “for imposing supervisory liability 
based on an Eighth Amendment violation is consistent with 
Iqbal” and collecting cases), reversed on other grounds under 
the name Taylor v. Barkes, 135 S. Ct. 2042 (2015) (holding that 
defendants  were  entitled  to  official  immunity  and  not  ad‐
dressing the merits); see also Colwell v. Bannister, 763 F.3d 1060 
(9th  Cir.  2014)  (applying  Farmer’s  deliberate  indifference 
standard to evaluate liability of prison official post‐Iqbal). 
No. 12‐1678                                               13 

   The judgment is affirmed with respect to the First Amend‐
ment theory and reversed with respect to the Eighth Amend‐
ment theory. The case is remanded for proceedings consistent 
with this opinion. 
14                                                                    No. 12‐1678 

   EASTERBROOK, Circuit Judge, dissenting in part. I agree with 
the court’s disposition of Haywood’s First Amendment claim 
but not with its conclusion that Warden Hathaway can be per‐
sonally liable for cold temperatures in his cell. 
    Haywood seeks to hold the warden directly (rather than 
derivatively) liable on the theory that he filed two grievances 
alerting  the  warden  to  the  cold.  But  Iqbal  concludes  that 
knowledge is not enough. 
      [Respondent  argues  that  supervisors]  can  be  liable  for 
      “knowledge  and  acquiescence  in  their  subordinates’  use  of  dis‐
      criminatory  criteria  to  make  classification  decisions  among  de‐
      tainees.”  Iqbal  Brief  45–46.  That  is  to  say,  respondent  believes  a 
      supervisor’s  mere  knowledge  of  his  subordinate’s  [misconduct] 
      amounts to the supervisor’s violating the Constitution. We reject 
      this argument. Respondent’s conception of “supervisory liability” 
      is inconsistent with his accurate stipulation that [supervisors] may 
      not  be  held  accountable  for  the  misdeeds  of  their  agents.  In  a 
      §1983  suit  or  a  Bivens  action—where  masters  do  not  answer  for 
      the  torts  of  their  servants—the  term  “supervisory  liability”  is  a 
      misnomer.  Absent  vicarious  liability,  each  Government  official, 
      his or her title notwithstanding, is only liable for his or her own 
      misconduct. 

556 U.S. at 677. We applied this principle in Vance v. Rumsfeld, 
701 F.3d 193, 203–05 (7th Cir. 2012) (en banc), when holding 
that  notice  to  the  Secretary  of  Defense  about  subordinates’ 
misconduct did not expose the Secretary to damages for fail‐
ing to ensure that it stopped. The Secretary may be liable for 
unlawful policies but does not guarantee that lawful policies 
are carried out correctly. See also, e.g., Burks v. Raemisch, 555 
F.3d 592 (7th Cir. 2009), which holds that prison officials who 
receive and respond to prisoners’ grievances do not become 
vicariously  liable  just  because  they  fail  to  ensure  that  the 
grievances are properly redressed. Just as a prison’s warden 
No. 12‐1678                                                    15 

in Illinois is responsible for all employees, 730 ILCS 5/3‐6‐2, so 
a Secretary of Defense has full authority over all of his subor‐
dinates. 10 U.S.C. §113(b). Yet Vance held that insufficient to 
make the Secretary liable for failing to prevent their miscon‐
duct. 
    No one contends that Warden Hathaway had a policy that 
authorized, or even tolerated, subjecting prisoners to freezing 
temperatures. To the contrary, it is undisputed that, when he 
received  Haywood’s  first  grievance,  he  directed  one  of  the 
prison’s engineers to find out what was happening. The engi‐
neer told the warden that the temperature in Haywood’s cell 
was 75° F, and the warden then dismissed the grievance. If the 
engineer was lying, he might face liability, but it is impossible 
to see how the warden himself could be liable—and that con‐
clusion would hold even if Iqbal had come out the other way 
and held that supervisors can be liable just because they know 
that subordinates are misbehaving. Haywood’s description of 
the blowers as “torture” does not add anything, because air 
movement at 75° is hardly an intolerable condition of confine‐
ment. And Haywood’s second complaint to the warden also 
does not add anything, not only because of Iqbal but also be‐
cause the record shows that it did not reach the warden’s desk 
until March 9, 2010, the day that Haywood was returned to 
the general population. Nothing the warden did, or omitted, 
in response to the second grievance could have affected Hay‐
wood. 
    Prisoners need to sue the persons responsible for the con‐
ditions of which they complain. A warden is an easy target—
his name is known, and it is easy to achieve service of process. 
But decisions such as Iqbal and Vance mean that liability rests 
with the people who injure prisoners; the top of a bureaucratic 
16                                                      No. 12‐1678 

hierarchy  is  the  wrong  person  to  sue,  unless  the  claim  con‐
cerns the prison’s formal policies or other decisions that the 
warden took personally. 
    I do not read Iqbal or Vance as incompatible with Farmer, 
which did not address the question whether supervisors can 
be  liable  for  failing  to  cure  problems  created  or  ignored  by 
their  subordinates.  By  contrast,  Iqbal  and  Vance  do  address 
that situation. We observed in Vance that a supervisor does not 
become liable just because someone sends him a message no‐
tifying him that bad things are going on. That’s what plaintiffs 
alleged in Vance, and a panel held the allegation sufficient, but 
the en banc court held it legally insufficient. 701 F.3d at 203–
05. (Part IV of Vance, which announces this conclusion, cannot 
be dismissed as dictum; it was an alternative holding. The fact 
that a court gives two independently sufficient reasons for a 
disposition  does  not  mean  that  each  is  dictum  because  the 
other would have sufficed; on that approach, the whole opin‐
ion could be dismissed as dictum.) 
   Vance shows that supervisors are entitled to delegate. The 
top of an organization must be able to allocate duties without 
being  personally  liable  if  subordinates  mess  up.  Warden 
Hathaway delegated. He sent an engineer to diagnose the sit‐
uation and fix any problem. The engineer reported that there 
was no problem. Haywood chose not to sue the engineer, the 
engineer’s  subordinates,  or  the  personnel  who  should  have 
repaired any broken window, but Haywood’s choice cannot 
mean that the warden becomes personally liable for his sub‐
ordinates’ inaction or ineptitude. 
   My colleagues are among many federal judges who prefer 
an approach under which notice to a supervisor is enough to 
create  personal  liability.  The  Supreme  Court  encountered 
No. 12‐1678                                                      17 

such an approach in Iqbal and disapproved it. When a panel 
of this court adopted  that approach in Vance, the court took 
the  case  en  banc  and  disapproved  it.  As  my  colleagues  ob‐
serve, decisions in other circuits have continued to impose su‐
pervisory  liability  when  notice  does  not  lead  to  a  remedy. 
They cite Barkes v. First Correctional Medical, Inc., 766 F.3d 307, 
320 (3d Cir. 2014), and Colwell v. Bannister, 763 F.3d 1060 (9th 
Cir.  2014),  and  might  have  added  a  citation  to  Turkmen  v. 
Hasty, 789 F.3d 218, rehearing en banc denied, 808 F.3d 197 (2d 
Cir. 2015). Barkes has been reversed on immunity grounds, 135 
S. Ct. 2042 (2015), and the Justices did not tell us their view of 
the  merits;  Colwell  concerned  supervisors’  policies  and  not 
just failure to control subordinates, so its bearing on our dis‐
pute is doubtful; but Turkmen deals with both policy‐creation 
and subordinate‐control in one package. 
    The grants of certiorari in Turkmen set the stage for a new 
look at the question whether and when supervisors (includ‐
ing Hasty, a prison’s warden) can be liable for failing to pre‐
vent or rectify misconduct by guards and other subordinates. 
See Zilgar v. Turkmen, No. 15–1358 (U.S. Oct. 11, 2016) (consol‐
idated  with  Ashcroft  v.  Turkmen,  No.  15–1359,  and  Hasty  v. 
Turkmen,  No.  15–1363).  The  sort  of  dispute  represented  by 
Haywood’s Eighth Amendment claim is now in the hands of 
the  Supreme  Court.  Turkmen  may  be  decided  on  other 
grounds (the lead argument is that the Second Circuit erred 
in implying a Bivens remedy against supervisors, while §1983 
supplies an express remedy in our case), but even so Turkmen 
may reflect on the circumstances under which heads of organ‐
izations who are alerted to problems but don’t fix them can be 
liable for that failure. They ducked in Barkes, a summary re‐
versal,  but  may  conclude  that  resolution  is  due  in  Turkmen, 
which will be briefed and argued.